Citation Nr: 0805097	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a parachute accident with L1 burst fracture 
and left tibial fracture, status post open surgical repair.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a compression fracture of the left tibia and 
fibula, status post open reduction internal fixation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 2001 to May 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  On February 5, 2007, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant's accredited representative that a withdrawal of 
this appeal was requested.  

2.  A personal statement from the appellant indicating his 
desire to withdraw the appeal was received on November 20, 
2007.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to an initial 
rating in excess of 10 percent for residuals of a parachute 
accident with L1 burst fracture and left tibial fracture, 
status post open surgical repair have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to an initial 
rating in excess of 10 percent for residuals of a compression 
fracture of the left tibia and fibula, status post open 
reduction internal fixation have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In a February 2007 statement, the veteran's accredited 
representative indicated that the veteran was asking for an 
increase in his service-connected disabilities and reflected 
that "he has canceled his appeal and feels these 
disabilities are worse now than when he had his last C&P exam 
. . . ."  The representative also requested that the veteran 
be scheduled for another examination.  

The veteran was then scheduled for VA examinations in 
November 2007; however, in correspondence received that same 
month, he wrote "to both cancel my existing appeal, and to 
apply for an increase in my Disability and Compensation 
benefits as of 1/24/07."  In the accompanying cover letter, 
the accredited representative stated that "[t]his veteran 
would like his appeal withdrawn and the claim he put in Feb 
2007 be worked as soon as possible.  He is requesting an 
increase in his disability back and left leg."

While the withdraws seem inconsistent, as the claims for 
increased ratings for back and left leg disabilities were 
already on appeal, the representative has asked twice and the 
veteran has personally asked once to withdraw the claims 
already on appeal and initiate the same claims as of February 
2007.

In such circumstances, the Board has no choice but to 
withdraw the appeals.  Therefore, the Board finds that the 
appellant has withdrawn this appeals and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed.


ORDER

The appeals are dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


